ON MOTION FOR REHEARING.
We have only amplified the original opinion by elaborating upon the evidence. This case presents no question of law, and no error is alleged except the refusal of the court below to grant a new trial. The evidence, though conflicting, fully warranted the judgment, and the trial judge was satisfied with the same. His finding was affirmed in the appellate division of the civil court of Fulton County. In view of the long-established and unvarying rule applicable in such cases, there was no good reason for anticipating a reversal of the judgment below; and consequently the case must have been brought to this court for the purpose of delay only. In this case the defendant in error made a motion for the damages, but it might be noted that the Supreme Court has said that "In future this court will in similar cases award damages for delay, whether asked for or not." Collins v. Mobile Fruit c. Co., 108 Ga. 752
(32 S.E. 667). The mere award of damages in this case does not reflect upon the honesty and ability of counsel for plaintiffs as intimated by them in the motion for rehearing, any more than did the decisions in the Collins case, supra, and Southern *Page 686 Ry. Co. v. Lasseter, 115 Ga. 689 (42 S.E. 41), reflect upon the honesty and ability of counsel for the plaintiffs in error in those cases. In the Collins case, Charlton, Mackall 
Anderson were counsel for the plaintiffs in error and in theLasseter case Dessau, Harris (later Governor of Georgia) and Harris were counsel. All were well-known lawyers of the highest ability and integrity, and the records in those cases do not disclose that they construed such an award as any intimation of any reflection upon their honesty or ability. Without any reflection or intimation of any reflection on any one, this opinion was written in the light of the contentions of the parties and the rules of law applicable thereto as they related to the facts of the particular case. A rehearing is denied, and the judgment assessing damages is reaffirmed.
Rehearing denied. Broyles, C. J., and Gardner, J., concur.